          Case 1:19-cr-00725-JPO Document 86 Filed 01/28/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                           19-CR-725 (JPO)

 LEV PARNAS,                                                            ORDER
 IGOR FRUMAN,
 DAVID CORREIA, and
 ANDREY KUKUSHKIN,
                               Defendants.


J. PAUL OETKEN, District Judge:

       In advance of the February 3 conference, the Court will hold a conference with counsel

for the parties to address Defendant Parnas’s third request for a modification of the protective

order and the issues raised in the parties’ letters at Docket Numbers 79–85.

       The conference will be held Thursday, January 30, 2020, at 2:30 p.m., in Courtroom 318

of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York

10007. Defendants may waive their personal appearances for this conference.

       SO ORDERED.

Dated: January 28, 2020
       New York, New York
                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
